Case 1:18-cv-01339-CRC Document 52-3 Filed 01/18/19 Page 1of6

 

 

 

 

EXHIBIT

 

 

 

 

 
 

Case 1:18-cv-01339-CRC Document 52-3 Filed 01/18/19 Page 2 of 6

 

 

of 7
US. Department of Justice | a ay
Office of the Associate Attorney General
Hashington, D.C. 20530
July 10, 2007 ae
oo & OS
Bo Se
MEMORANDUM FOR: __ Regina Schofield fT
Assistant Attorney General (oe a m4
Office of Justice Progr Bh te 23S
Choo son

 
  

FROM: William W. Mer.
Acting Associate Att

SUBJECT: . New Mandatory Case Reporting Form For the Internet Crimes
Against Children Task Forces

I write to discuss the new case reporting form for the Internet Crimes Against Crimes (ICAC)
Task Forces. I ask that you distribute this memorandum and the new tracking form to all ICAC
Task Forces given that the reports for the second quarter of the calendar year are now due to this

Office.
EXECUTIVE SUMMARY

All cases referred by ICAC task forces for prosecution must be listed on the attached form. On
the fifth day of the month following the end of a quarter, each ICAC Task Force shall forward a
quarterly report on the attached form by e-mail to icaccasetracker@usdoj.gov. Each ICAC task
force should submit one comprehensive report with relevant case information for the grantee and
major subgrantees as defined below. This report is designed to be cumulative. Future reports
must include information regarding the case (e.g., term of incarceration) unknown at the time of -

the initial report.

BACKGROUND

In developing the Project Safe Childhood Initiative, we consulted with ICAC leaders, federal
agents, federal prosecutors, and other state and local law enforcement representatives and learned
a great deal about existing data sources. We found that data from the Executive Office of U.S. -
Attorneys documented with accuracy. all child pornography and internet coercion and enticement
cases charged by U.S. Attorneys’ Offices, including information on convictions. Outcome data
for referrals from ICACs to prosecutors was less precise. Specifically, of individuals referred for
prosecution as the result of ICAC investigations, we could not confirm with consistency how
many were charged, by whom they were charged, what crimes were alleged in each case, whether
the charges resulted in convictions, and the sentences imposed upon conviction.

 
 

Case 1:18-cv-01339-CRC Document 52-3 Filed 01/18/19 Page 3 of 6

Memorandum for Regina Schofield Page 2
Subject: New Mandatory Case Reporting Form For The
Internet Crimes Against Children Task Force

A principal purpose of Project Safe Childhood is to increase the number of prosecutions of
individuals responsible for on-line predation of children and the possession, distribution and
publishing of child pornography. It is crucial to develop a system to report case data to
demonstrate the outcomes of investigations and the impact of this very important work. Both
before and after the initiation. of PSC, we have heard a variety of concerns (e.g., federal
prosecutors are not interested in ICAC cases; ICACs will not present cases to some U.S.
Attorneys’ Offices; sentences imposed in some state courts fail to advance the primary purposes
of punishment - - to protect the public, to promote respect for the law, to deter other crimes, and
to rehabilitate; certain federal prosecutors decline cases involving only possession of child
pornography, etc.). The Attorney General is committed to eliminating such obstacles in order to
achieve the principal objective of increasing the number of child pornography and coercion
enticement prosecutions. The success of a highly effective and productive task force is
dependent upon an equally engaged and prolific prosecutorial effort. As with all programs
funded by the Office of Justice Programs through monies appropriated by Congress, it is our
collective obligation to ensure that financial investment results in coordinated and effective
action. The Department has sought and obtained the necessary approval on an expedited basis
under the Paperwork Reduction Act for implementing the case reporting form.

This Office will provide a set of the reports to the Office of Juvenile Justice and Delinquency
Prevention (OJJDP) each quarter. Because OJJDP does not have an operational need to know
the names of the individuals referred for prosecution, the set forwarded to OJJDP will be a
redacted version.

DEFINITIONS FOR THE REPORTS

What Cases Must Be Reported. For purposes of this reporting requirement, an ICAC case is
one in which an investigative agency receiving $20,000 or more a year in monies from the ICAC’
program served as the principal agency in an investigation of child pornography possession,
distribution and/or production and/or an on-line predator or as an equal partner in such an
investigation with another state, federal, or local law enforcement agency. Entities receiving
minimal financial resources through or from the ICAC program (those receiving less than
$20,000) are not considered major grantees or subgrantees for purposes of this reporting
requirement and need not have their cases reflected on the report form. Only those cases referred
for prosecution after March 1, 2007, need to be reported. This reporting requirement is not

_ retroactive to January,1* or an earlier date. Nor does it require cases to be reported that were.
charged at an earlier date but for which the sentencing or change of plea occurred after March 1,.
2007. However, once a case is reported, it should be included and updated in all subsequent
reports. In other words, the reports must be cumulative: For example, the case listed as No. 1
will remain case No. 1 on the tracker even after the case is over and no further updating of
information is appropriate.

 
 

Case 1:18-cv-01339-CRC Document 52-3 Filed 01/18/19 Page 4 of 6

Memorandum for Regina Schofield Page 3
Subject: New Mandatory Case Reporting Form For The
Internet Crimes Against Children Task Force

Guide For Completing The Form. The form includes a maximum of twelve fields to be
completed for each case. In completing responses to each of the questions, please note the

following:

1, “First Referral For Prosecution” is designed to generate a “yes” or “no” answer. It is on
the form to ensure that cases declined by one prosecutor, but subsequently charged by
another, are not double-counted.

2. “Subject Name” is limited to one name per line. Please provide a first and last name for
all potential defendants.

3. “Referral Date” requests the date on which a task force referred the case to a prosecutor
for prosecution. If an arrest and complaint were filed on the same date, report that date as
the referral date.

4. ° “Office Where Case Referred For Prosecution" does not seck information on the name of

an individual prosecutor, but rather the name of the office (e.g., “Harris County District
Attorney”, “Wisconsin Attorney General’s Office”, or “U.S. Attomey’s Office for the
Middle District of Alabama”). Given that some states have more than one U.S.
Attomey’s Office, please specify the district if appropriate.

5. “Lead Investigative Agency/Other Agency” is designed to generate information about
whether the case was investigated by an ICAC task force, a subgrantee of the ICAC
grantee, or a subgrantee within an ICAC task force. In addition, if another law
enforcement partner (e.g., ICE) played a role in the investigation, the partner agency
should be listed.

6. “Charged/Declined” is the first section under the heading “Prosecution Information”.

_ Please enter either “Charged” or “Declined” based upon the decision of the prosecutor. If
the case is declined by the prosecutor, no further information will be entered under the
heading of “prosecution information”. Ifthe case is charged by another prosecutor’s
office, that information would be set forth on a separate line below, not on the line
providing information about the initial referral.

7. “Offense(s) Charged” should note the most significant charge and, if space allows, the
next most serious charge. With respect to child pornography offenses, please specify
whether it is a possession, distribution, and/or production offense.

8. The columns labeled “Guilty”, “Acquitted”, and “Pre-Trial Diversion” should be
completed with the placement of an “X” in the appropriate box.

 
 

Case 1:18-cv-01339-CRC Document 52-3 Filed 01/18/19 Page 5 of 6

Memorandum for Regina Schofield Page 4
Subject: New Mandatory Case Reporting Form For The
Internet Crimes Against Children Task Force

9, The columns seeking information about the terms of sentences require entry of the
number of months of incarceration. Incarceration is full-time confinement in a prison or
jail. Home arrest or community confinement is not incarceration. It should be listed in
the “Other Sentencing Outcomes” column.

QUESTIONS.

‘IfICAC task force personnel or others have questions about the reporting form, reporting
requitements, definitions, or anything élse set forth in this memorandum, they may submit them

by e-mail to icaccasetracker@usdoj.gov.

cc: Robert Flores, Director, Office of Juvenile Justice and Delinquency Prevention

 

 
Case 1:18-cv-01339-CRC Document 52-3 Filed 01/18/19 Page 6 of 6

 

 

   

nea prosecution Sco .
Prosecution Disposition Sentencing

 

 

 

Referral "Referred For Lead Investigative Charged! Pretriat | @Months of Other
we. torProme Subject Namo Referral bate —_—~Presncutl AgencylOther Agenci Offense(s) Charged Declined Gullty__Acquitted Diversion | Incarceration (Note)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
